Judgment unanimously reversed, on the law and facts, without costs, and new trial granted. Memorandum: The general rule is that the amount of recovery upon the condemnation of land on which buildings and other improvements are located is to be measured by the value of the land, together with the buildings and improvements viewed as a whole, and *1005not separately. Nevertheless, it has also been held that so long as the sum meets the standard of just compensation and is within the range of the evidence, it will not be deemed error. (See 19 NY Jur Eminent Domain, § 179; 1 ALR2d 878.) However, the trial court’s acceptance of the city’s land valuation figure of $34,450, upon analysis of its expert’s computation in allocating an upward adjustment of only 25 cents per square foot for its nonconforming use status as a junkyard, would appear unrealistically minimal, warranting upward revision. (See, generally, Matter of County of Nassau [Cohen], 34 AD2d 412.) In light of the trial court’s direction for a new trial on the issue of evaluation of buildings and improvements and considering the current status of the record, the interest of justice and orderly disposition of the case would best be served to accord also a full evidentiary development of the land valuation on such retrial. (Appeal from judgment of Monroe Trial Term in condemnation proceeding.) Present— Cardamone, J. P., Simons, Mahoney, Goldman and Del Vecchio, JJ.